UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 COPsync, Inc. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or incorporation or organization) (IRS Employer Identification No.) COPsync, Inc. 16415 Addison Road, Suite 300 Addison, Texas (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.0001 per share The NASDAQ Stock Market LLC Warrants to purchase Common Stock The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration statement file number to which this form relates:333-206460. Securities to be registered pursuant to Section 12(g) of the Act: None. Item1.Description of Registrant’s Securities to be Registered. A description of the securities of COPsync, Inc., a Delaware corporation (the “Registrant”), to be registered hereunder is set forth under the heading “Description of Capital Stock” in the prospectus constituting a part of the Registrant’s Registration Statement on FormS-1 (File No. 333-206460), initially filed with the Securities and Exchange Commission (the “Commission”) on August 18, 2015, as subsequently amended, which description is incorporated herein by reference. The description of such securities included in any form of prospectus subsequently filed by the Registrant with the Commission pursuant to Section 424(b) of the Securities Act of 1933, as amended, shall also be deemed to be incorporated herein by reference. Item2.Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC, and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. COPSYNC, INC. By:/s/Ronald A. Woessner Ronald A. Woessner Chief Executive Officer Date:October 29, 2015
